Citation Nr: 1527388	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than February 1, 2010 for the award of service connection for hearing loss.

2.  Entitlement to an effective date earlier than February 1, 2010 for the award of service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder to include panic and anxiety disorders with psychosis and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for heart disease, claimed as coronary artery disease, status post coronary bypass surgery, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served in the Navy from January 1970 to November 1971

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A hearing transcript is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeals for entitlement to an earlier effective date for the award of service connection for hearing loss and tinnitus was requested.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the award of service connection for hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for the award of service connection for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during an April 2015 Travel Board hearing, the Veteran withdrew the appeal regarding the issues of entitlement to an earlier effective date for the award of service connection for hearing loss and tinnitus.  Hence, with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to an effective date earlier than February 1, 2010 for the award of service connection for hearing loss is dismissed.

Entitlement to an effective date earlier than February 1, 2010 for the award of service connection for tinnitus is dismissed.

REMAND

In this case, the Veteran asserts he has generalized anxiety and panic disorders which were incurred during active service.  The Veteran has also claimed service connection for PTSD based on an aircraft accident, racism, and physical abuse during basic training.  

During his April 2015 hearing, the Veteran asserted he began to feel the symptoms of a psychiatric disorder while in active service.  He also reported he sought mental health treatment within a few years of separation at Houston and Atlanta VAMCs.  However, there are no treatment records in the file dated prior to the Veteran's June 2006 bypass surgery.  The June 2006 VA discharge summary noted no prior medical history of a mental condition.  Therefore, the Board finds additional development is necessary to determine whether any there are any outstanding VA or private treatment records related to the Veteran's claimed acquired psychiatric disorder. 

The Board also notes that in a November 2012 VA progress note, the Veteran related that he had had problems with anxiety dating back to the 1970s.  In a January 2013 VA progress note, the Veteran reported stressors including seeing plans crashing on the flight deck, and experiencing racism in the Navy.  The diagnosis was panic disorder without agoraphobia, anxiety disorder, and psychosis by history.  A March 2013 VA progress note includes a diagnosis of combat PTSD by a VA psychiatrist.  A May 2014 VA Disability Benefit Questionnaire includes a diagnosis of PTSD.  As the Veteran has not been provided a VA examination and there is some indication of a psychiatric disorder due to service, the Board finds that a VA examination is warranted to determine if any current psychiatric disorder is related to his period of military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran claims that his recent open heart surgery is a direct result of his mental disorders.  The Board finds that the issue of entitlement to service connection for a heart disorder is inextricably intertwined with the service connection issue being remanded, and as such, it must be deferred pending the development requested on remand pursuant to the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric disorders prior to June 2006.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Undertake all appropriate PTSD development including stressor development in accordance with applicable procedures in order to verify the Veteran's claimed stressors to which he attributes his PTSD.  

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders is etiologically related to or had its onset during his period of service.  If PTSD is  diagnosed, the examiner must identify the stressor that is corroborated in the record upon which the diagnosis is based.

The examiner must specifically acknowledge and discuss reports by the Veteran that his psychiatric disorder was first manifested during his period of service, to specifically include his reports of psychiatric symptoms during service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


